        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 1 of 21



                 UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF PENNSYLVANIA
_____________________________________

MATT STROUD; POSTINDUSTRIAL,

             Plaintiffs,
                                                    COMPLAINT
v.
                                                                     2:19-cv-1289
                                                    Civil Action No. ____________
MAGISTERIAL DISTRICT JUDGES
DANIEL E. BUTLER, ANTHONY M.
CEOFFE, KEVIN E. COOPER, JAMES J.
HANLEY, JR., RICHARD G. KING,
RANDY C. MARTINI, JAMES A.
MOTZNIK, MIKHAIL N. PAPPAS,
OSCAR J. PETITE, JR., ROBERT P.
RAVENSTAHL, EUGENE N.
RICCIARDI, DERWIN D. RUSHING, in
their official capacities; PRESIDENT
JUDGE KIM BERKELEY CLARK, in her
official capacity; and SHERIFF
WILLIAM P. MULLEN, in his official
capacity,

             Defendants.

_____________________________________

                            I.     INTRODUCTION

      1.     Each week, magisterial district judges in Pennsylvania’s Fifth Judicial

District set bail for dozens of recently arrested individuals in hearings held in the

Pittsburgh Municipal Court. The stakes of these hearings are extremely high. A judge’s

decision on bail determines whether an arrestee will spend the ensuing days, weeks, or

                                          1
         Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 2 of 21



months awaiting trial at home with family or alone in a jail cell. That decision can have

profound consequences for the arrestee: for many, it dictates whether or not they will

be able to keep their jobs, support their families, avoid eviction, or obtain favorable

resolutions to their cases.

        2.    Given the significance of bail determinations, it is unsurprising that the

bail process has become a focal point in local and national debates about our criminal

justice system. Growing public concern about the fairness of cash-bail systems has

spurred important reform efforts across the country. In Pittsburgh, these efforts have

been the subject of widespread media coverage and intense public discourse, including

during the City’s most recent primary election for District Attorney.

        3.    Yet, despite the immense public interest in Pittsburgh’s bail system, the

public’s ability to ascertain what happens during bail hearings remains severely

constrained. All bail hearings occur entirely off the record: no court reporter is present,

no transcripts are made, and no portion of the proceedings is recorded. Moreover, the

court provides no advance notice of when any hearing will begin, which magistrate will

preside, or what information or court filings the magistrate receives prior to the hearing.

As a result, numerous objective facts about the bail hearings remain hidden from public

view.

        4.    Pennsylvania court rules exacerbate these barriers to transparency. In

particular, the rules make it impossible for people to document—in a thorough,

accurate, and consistent way—what happens at bail hearings. Although members of
                                            2
         Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 3 of 21



the public can attend the hearings, the rules prohibit them from making any

“stenographic, mechanical, [or] electronic recording” of the proceedings—even with

silent, non-cellular audio recorders. These restrictions further stifle the public discourse

surrounding Pittsburgh’s bail system by ensuring that only a handful of people can ever

obtain a truly unfiltered view of exactly how bail hearings work.

       5.     This suit challenges those restrictions. Plaintiffs seek to report on and

engage in public debate surrounding Pittsburgh’s evolving bail system. Matt Stroud is

a journalist who reports on bail practices in Allegheny County, and Postindustrial is an

online and print magazine that covers, among other topics, Pittsburgh’s criminal justice

system. Plaintiffs want to use audio recordings of bail hearings to give the public a

complete, accurate, and objective view of what happens during these life-altering

proceedings. Specifically, they would use the recordings to capture and reveal aspects

of the hearings that written summaries alone cannot capture, including the participants’

exact words, voices, and inflections, all of which are currently excluded from the public

discourse. By incorporating these recordings directly into their reporting, Plaintiffs

would expose—in the most objective light possible—the realities of the bail process

for those in the courtroom and the community whose lives are profoundly affected by

these hearings.

       6.     The challenged rules prohibit Plaintiffs from doing exactly that—despite

the fact that Plaintiffs’ actions pose no threat to the orderly function of the Fifth Judicial

District’s bail hearings. Plaintiffs therefore seek a declaratory judgment holding that
                                              3
         Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 4 of 21



the court’s rules constitute an unwarranted abridgment of their speech and reporting

activities in violation of the First Amendment.

                                     II.     PARTIES

       7.     Plaintiff Matt Stroud is the CEO and Executive Editor of Postindustrial

Media, as well as a journalist who writes for Postindustrial. Prior to founding Postindustrial,

Mr. Stroud worked as a freelance journalist and staff reporter at multiple publications,

including as a national reporter at Bloomberg News and a correspondent for the

Associated Press. Mr. Stroud’s writing focuses on, among other topics, criminal justice

issues in Pennsylvania, including bail practices in Allegheny County. In December

2018, he wrote “Bailed Out!”, which reported on the bail set in 114 homicide cases in

Allegheny County. In February, he began reporting a follow-up story addressing how

bail amounts differ between Allegheny County judges.

       8.     Plaintiff Postindustrial is an online and print magazine that provides in-

depth reporting about communities in the Rust Belt and Greater Appalachia, including

Pittsburgh. Postindustrial publishes stories on a variety of topics, including bail and other

criminal justice issues. Part of its mission is to report on how the criminal justice system

interacts with the poor and at-risk communities. In addition to publishing full-length

articles, Postindustrial distributes “The Pittsburgh Record,” a daily newsletter and

podcast about Pittsburgh news, and it also distributes the podcast “Criminal Injustice,”

a series that “dissects problems with police, prosecutors and courts.”



                                              4
           Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 5 of 21



       9.      Defendant Kim Berkeley Clark is the President Judge of the Fifth

Judicial District. Pursuant to Pennsylvania Rule of Criminal Procedure 116, President

Judge Clark is responsible for ensuring that Magisterial District Judges comply with the

Pennsylvania Rules of Criminal Procedure, including the prohibition against audio

recording.

       10.     Defendants Daniel E. Butler, Anthony M. Ceoffe, Kevin E. Cooper,

James J. Hanley, Jr., Richard G. King, Randy C. Martini, James A. Motznik,

Mikhail N. Pappas, Oscar J. Petite, Jr., Robert P. Ravenstahl, Eugene N.

Ricciardi, and Derwin D. Rushing are Magisterial District Judges who preside over

bail hearings in the Pittsburgh Municipal Court during the daytime.1 During the time

that each Magisterial District Judge is on the bench, he or she is responsible for

prohibiting members of the public from making recordings of bail hearings. The

magistrates have authority to direct Sheriff’s deputies, who provide courtroom security,

to enforce the prohibition on recordings by seizing recording devices and/or removing

a person making a recording from the courtroom. Each Magisterial District Judge also

possesses authority to hold anyone who violates the ban in contempt.

       11.     Defendant William P. Mullen is the Sheriff of Allegheny County and

leads the Allegheny County Sheriff’s Office. The Sheriff is responsible for security at


       1
          Magisterial District Judges preside over bail hearings in three shifts: a daytime
shift, an evening shift, and an overnight shift. Defendants here preside over the daytime
shift, though there is no fixed schedule dictating which days each Judge will preside.
Other Magisterial District Judges preside over the evening and overnight shifts.
                                            5
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 6 of 21



the Municipal Court and for enforcing court rules, including the prohibitions on audio

recording, and a separate criminal statute that also bars audio recording. A Fifth Judicial

District administrative order prohibiting audio recording designates the Sheriff “as

responsible for enforcement of this policy.” Sheriff Mullen has established a policy and

practice requiring his office to enforce the prohibition on audio-recording embodied in

court rules and the administrative order: A policy memorandum specifically addressing

the Sheriff’s role in enforcing the Fifth Judicial District’s ban on cell phones states, “It

is the policy of the Allegheny County Sheriff’s Office to enforce Orders of Court issued

by the Court of Common Pleas of Allegheny County.”

                         III.   JURISDICTION & VENUE

       12.    Plaintiffs bring this action under 42 U.S.C. § 1983 and the First

Amendment. This Court has jurisdiction over this action under 28 U.S.C. § 1331.

       13.    Venue is proper in this District under 28 U.S.C. § 1391.

                                      IV.    FACTS

       A.     Public Discourse Surrounding Pittsburgh’s Bail System

       14.    In recent years, concern over the use of “cash bail” has emerged as a major

criminal justice issue. A growing number of lawmakers, researchers, and citizens have

come to believe that the widespread use of monetary bail as the primary means of

securing pretrial release has had devastating effects on indigent arrestees, their families,

and their communities. These concerns have sparked political debates, litigation, and

policy changes in states and cities around the country.
                                             6
          Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 7 of 21



          15.   Pittsburgh is no exception to this trend.       The Pittsburgh Post-Gazette

described “the use of cash bail to hold defendants prior to trial” as one of three “issues

at the core” of the 2019 Democratic primary for Allegheny County District Attorney. 2

The contested primary was the first in twenty years and, the day before the vote, the

eventual winner, District Attorney Stephen A. Zappala, Jr., touted his approach to bail

in an op-ed.3

          16.   Other political figures have weighed in, too. For example, Judge Mikhail

Pappas campaigned on the promise of changing the way the court system interacts with

impoverished people, and he has sought to draw attention to his minimal use of cash

bail since being elected. At the same time, Sheriff Mullen has spoken out to criticize

changes to the ways bail is used.

          17.   The issue has captured public attention outside the political arena, as well.

In 2018, the Heinz Endowments announced that it would dedicate part of a recent $10

million investment in local criminal-justice programming to bail reform. The University

of Pittsburgh Institute of Politics has published reports recommending changes to bail

practices in Allegheny County in the past four years. The RAND Corporation is

currently conducting a long-term study of bail hearings in Pittsburgh Municipal Court,


      2
        Paula Reed Ward, Zappala Retains Seat as District Attorney, PITTSBURGH POST-
GAZETTE, May 21, 2019, https://perma.cc/5PNA-ADCU.
      3
        See Stephen A. Zappala, Jr., Serving Justice by Always Changing, PITTSBURGH
POST-GAZETTE, May 20, 2019, https://perma.cc/SC9U-T4D4 (“I am proud that we
have reduced the financial burden of the criminal justice system on the poor by
working for more than a decade to eliminate cash bail.”).
                                              7
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 8 of 21



with a focus on the value of counsel. And numerous newspaper articles have covered

the use of bail in Pittsburgh and throughout Pennsylvania.

      B.     The Bail Process in Pittsburgh

       18.   Magisterial District Judges set bail twenty-four hours a day, seven days a

week, in a courtroom on the first floor of the Pittsburgh Municipal Courthouse.

Defendant Magisterial District Judges preside over all bail decisions during normal

business hours, taking rotating shifts.    These hearings, sometimes referred to as

“preliminary arraignments,” are open to the public to observe.

       19.   The bail-setting process begins shortly after arrest. A representative of

the Pretrial Services Department interviews the arrested individual to compile

information about his or her criminal history, employment and family obligations, ties

to the community, and other relevant information. The Pretrial Services Department

then uses this information to create a risk assessment, which includes recommended

conditions of release.     There are three potential recommendations: release on

recognizance; release with non-monetary conditions, such as requirements to report to

a representative of the Pretrial Services Department or an order of no contact with an

alleged victim; or no release because the individual has been determined to be a danger

to the community or a high risk of failing to appear at the next court date. The Pretrial

Services Department does not recommend money bail as a condition of release.

       20.   After completing the recommendation, Pretrial Services provides a report

to the presiding Judge and the Public Defender’s Office. An assistant public defender
                                           8
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 9 of 21



then has an opportunity to meet with the arrested individual in the jail to conduct an

interview.

       21.    Following that meeting, the assistant public defender appears in front of

the presiding judge to advocate for appropriate conditions of release, sometimes

defending the Pretrial Service Department’s recommendation and sometimes arguing

against it. The assistant Public Defender may present additional evidence not collected

by Pretrial Services during this argument. This argument happens in open court, though

the arrested individual is not present.

       22.    After hearing argument and asking any necessary questions, the presiding

Judge decides what conditions of release to impose. Although Pretrial Services does

not recommend the use of cash bail as a condition of release, Magisterial District Judges

frequently impose it.

       23.    Because the arrestee is not present at the hearing held to determine

conditions of release, a second hearing is held to announce the decision. The assistant

public defender travels back to the jail to be present with the arrested individual for the

Judge’s announcement of his or her decision. At that time, the arrestee (along with the

assistant public defender) is connected with the Judge via video link.

       24.    The Judge then announces the charges against the individual, announces

when the preliminary hearing will be held, and announces the conditions of release,

including any cash bail, imposed or the denial of release altogether.



                                            9
           Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 10 of 21



           25.   The decision on bail carries major ramifications for arrestees and their

families. For the arrestees—the vast majority of whom are indigent—the imposition

of secured cash bail as a condition of release typically means facing pretrial detention,

which, in turn, can lead to job loss, eviction, separation from children, and other adverse

consequences. Moreover, several studies—including one focused on Pittsburgh—have

shown that people detained before trial consistently experience worse outcomes in their

cases, even when controlling for other potential causes.4

       C.        The Public’s Limited Access to Bail Proceedings

           26.   Bail hearings in the Pittsburgh Municipal Court are generally open to the

public. However, almost no information is made available to the public in advance of

the hearings. No list of arrestees scheduled for bail hearings is made available to the

public. The Pretrial Services Division’s report is not made available to the public.

           27.   At the bail hearings, no court reporter is present. No transcript is made.

No audio recording is made. And neither the representative for the District Attorney’s

Office nor the arrestee’s representative provides any written argument.

           28.   No one within the Fifth Judicial District—including President Judge

Clark, the Magisterial District Judges, and Sheriff Mullen—makes any audio, video, or

written recordings of the bail proceedings available to the public. As a result, there is


       4
         See, e.g., Arpit Gupta, Christopher Hansman, and Ethan Frenchman, The
Heavy Costs of High Bail: Evidence from Judge Randomization (Aug. 18, 2016),
https://perma.cc/S9QS-7Y7Q (examining the use of cash bail in Pittsburgh and
Philadelphia).
                                              10
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 11 of 21



no record of the portion of the hearing during which the assistant Public Defender

advocates for certain conditions of release. Nor is there any record of the portion of

the hearing at which the Judge announces his or her decision to the arrestee.

       D.        Court Rules Prohibiting Recording During Bail Hearings

       29.       Three separate court rules prohibit the public from making audio

recordings of bail proceedings: Pennsylvania Rule of Criminal Procedure 112,

Pennsylvania Rule of Judicial Administration 1910, and Allegheny County Rule of

Criminal Procedure 112.1.

       30.       Pennsylvania Rule of Criminal Procedure 112. Rule 112 provides, in

relevant part:

       (C) Except as provided in paragraph (D), the stenographic, mechanical,
           electronic recording, or the recording using any advanced
           communication technology, of any judicial proceedings by anyone
           other than the official court stenographer in a court case, for any
           purpose, is prohibited.

       (D) In a judicial proceeding before an issuing authority, the issuing
           authority, the attorney for the Commonwealth, the affiant, or the
           defendant may cause a recording to be made of the judicial
           proceeding as an aid to the preparation of the written record for
           subsequent use in a case, but such recordings shall not be publicly
           played or disseminated in any manner unless in a court during a trial
           or hearing.

Thus, for members of the public, such as Plaintiffs, Rule 112(C) operates as a complete

ban on making audio recordings of criminal hearings, including bail hearings.

       31.       Pennsylvania Rule of Judicial Administration 1910.         Rule 1910

provides, in relevant part, that “judges should prohibit broadcasting, televising,
                                          11
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 12 of 21



recording or taking photographs in the courtroom and areas immediately adjacent

thereto during sessions of court or recesses between sessions,” subject to limited

exceptions that do not apply to Plaintiffs. Rule 1910 operates to bar members of the

public—such as Plaintiffs—from making audio recordings of bail proceedings.

       32.    Allegheny County Rule of Criminal Procedure 112.1. Local Rule 112.1

provides, in relevant part:

       (a) Except as provided for in Pa.R.Crim.P. 542(C)(5), the broadcasting,
            televising, recording of proceedings, or the taking of photographs, is
            prohibited in all courtrooms in the Pittsburgh Municipal Court.

       ...

       (c) If any electronic device is enabled or in any way disrupts court
             proceedings, the Sheriff is authorized to confiscate the device until
             the conclusion of the proceedings and/or to remove the person in
             possession of the device from the courtroom.

Pennsylvania Rule of Criminal Procedure 542(C)(5) creates a limited exception that

allows for the defendant in a preliminary hearing to make a recording. Therefore, Local

Rule 112.1 likewise operates to bar members of the public, including Plaintiffs, from

making audio recordings of bail proceedings.

       33.    The President Judge, Magisterial District Judges, and Sheriff enforce these

rules in a number of ways.

       34.    Deputy sheriffs, pursuant to Sheriff Mullen’s policy, monitor the

courtroom to ensure that no one is making recordings.




                                           12
          Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 13 of 21



         35.   President Judge Clark denies permission to record bail hearings when

asked.

         36.   The Magisterial District Judges have signs in the courtroom that expressly

prohibit the use of cell phones, which are capable of making recordings.

         37.   Finally, the Magisterial District Judges instruct anyone using a device

capable of recording—even if the device, such as a cell phone, is not actually being used

to record—to stop using the device in the courtroom. Those instructions are backed

by the Magistrates’ contempt power and ability to direct deputy sheriffs.

         38.   There is no valid justification for the ban on audio recording.

         39.   The ban does not preserve confidentiality because the proceedings are

open to the public to observe in-person.

         40.   The ban does not minimize disruption to ongoing proceedings because

audio recordings can be made silently and inconspicuously, and because the existing

ban explicitly allows defendants to make such recordings.

         41.   The ban does not protect against witness intimidation because there are

no witnesses at bail hearings.

         42.   Several jurisdictions have made their own audio recordings of bail

hearings available to the public for years.

         E.    Plaintiffs’ Requests for Permission to Audio Record Bail Hearings

         43.   On May 29, 2019, Mr. Stroud requested that President Judge Clark allow

him to record bail proceedings in the Pittsburgh Municipal Court in connection with
                                              13
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 14 of 21



his reporting on bail practices in Allegheny County. The same day, the Deputy Court

Administrator replied on behalf of President Judge Clark that Mr. Stroud could not

record because “recording proceedings is strictly prohibited by Pa.R.Crim.P. 112 and

Allegheny County Local Rules.”

      F.     Injuries to Plaintiffs

      44.    As noted above, the Fifth Judicial District does not create a public record

of what transpires during bail hearings—there is no court reporter present and no

recordings of the hearings are made. In the absence of any such official record of the

proceedings, the only way for Plaintiffs to accurately memorialize what happens during

those proceedings is to attempt to create their own record of the proceedings. But the

challenged court rules preclude Plaintiffs from doing exactly that. Thus, the rules stifle

Plaintiffs’ ability to document, report, and comment—fully and accurately—on

Pittsburgh’s bail process and infringe their rights to engage in protected First

Amendment activity.

      45.    Moreover, the audio recording ban curtails the public’s access to

complete, accurate, and objective information about their criminal justice system: after

all, most people cannot observe court proceedings on a regular basis and, instead, must

rely on the work of journalists, activists, and community leaders—like Plaintiffs—to

learn what happens during those proceedings. By prohibiting all efforts to audio record

bail hearings, the challenged rules deprive the public of a vital source of unfiltered

information about both the bail system and the officials who administer it. In short,
                                           14
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 15 of 21



the challenged rules do not simply operate to suppress Plaintiffs’ individual efforts to

contribute to meaningful civic discourse about Pittsburgh’s bail system; they also limit

the stock of information from which the public may draw in evaluating that system.

       46.    Plaintiffs also have reason to fear that the President Judge, Magisterial

District Judges, and Sheriff may invoke the challenged rules to prohibit them from

taking handwritten notes during bail proceedings. Rule of Criminal Procedure 112

expressly prohibits “stenographic” forms of recording and court representatives have

previously prevented Mr. Stroud from taking handwritten notes during proceedings

held in open court. Preventing people from taking handwritten notes during bail

hearings would, when combined with the prohibition against audio recording,

constitute a complete ban on the public’s ability to document and report on what

happens during those proceedings.

       47.    Plaintiff Matt Stroud has written multiple articles on the use of cash bail

in Allegheny County and plans to write more.

       48.    It is Mr. Stroud’s regular practice to conduct follow-up investigations after

he publishes a story so that he may report on any changes—or refusals to change—

made in the aftermath of his reporting. For example, Mr. Stroud published a book, The

Thin Blue Line: The Failure of High Tech Policing, in 2019 that grew out of a single article he

wrote for The Verge, a technology website.

       49.    Following this regular practice, Mr. Stroud continues to monitor the use

of bail in Pittsburgh. He intends to incorporate the new information he gathers into
                                              15
         Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 16 of 21



his future work, including any updates to the online version of the piece on how bail

amounts differ between Allegheny County judges. Mr. Stroud’s writing plays an

important role in ensuring that the public is informed about how cash bail is used in

Pittsburgh and whether various actors—such as District Attorney Zappala and Judge

Pappas—are following through on public statements about their approaches to bail

reform

      50.    The challenged rules curtail Plaintiffs’ ability to engage in these protected

First Amendment activities. Even setting aside Rule 112’s formal prohibition on

“stenographic” recording, the rapid pace of bail hearings makes it impossible to take

comprehensive verbatim notes, let alone to take notes on the participants’ tones of

voice or inflections. Because no information is provided to the public in advance of

each bail hearing, observers must try in vain to handwrite key facts from every

hearing—names, charges, arrestee backgrounds, and other details—while, at the same

time, trying to process the arguments being presented and the decisions being rendered.

Plaintiffs know from experience that it is not possible to capture every detail from every

bail hearing through handwritten notes alone.        Prohibiting Plaintiffs from audio

recording the hearings therefore deprives them of a full, accurate, and objective record

of the hearings that they observe. What’s more, the prohibition deprives the broader

public of access to that comprehensive record by ensuring that nobody can include a

truly complete account of the hearings in news coverage of the proceedings.



                                           16
       Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 17 of 21



      51.    The rules further infringe Plaintiffs’ protected newsgathering and

reporting activities. For example, the rules prevent Plaintiffs from making more

effective use of direct quotations, rather than forcing them to rely on paraphrasing.

Moreover, the rules prevent Mr. Stroud from embedding audio clips into Postindustrial ’s

online coverage of the bail issue, including future stories and updates to previously

published pieces. Such clips would serve to highlight the human aspects of the

hearings—such as tone of voice and pace of arguments—that cannot be captured as

powerfully in writing. In short, the ability to audio record bail hearings will not only

enhance the effectiveness of Mr. Stroud’s reporting, but also fundamentally change its

substance.

      52.    If not for the restrictions on audio recording, Mr. Stroud would begin

attending bail hearings in the Pittsburgh Municipal Court during the day time and

making audio recordings of those hearings right away. He would use a silent, handheld

recording device that would cause no disruption to courtroom hearings, and he would

even allow courthouse security to inspect the device before he began using it. The

recording device would not have any cellular or wireless capabilities.

      53.    Plaintiff Postindustrial regularly publishes stories about criminal justice

reform and bail issues. Publishing these stories is part of Postindustrial ’s mission of

reporting on criminal justice issues that affect poor and marginalized communities.

Postindustrial intends to publish additional stories about bail—including follow-up

stories from Mr. Stroud—as part of pursuing this mission. Between publishing 10-12
                                           17
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 18 of 21



pieces per bi-monthly print issue, publishing additional stories online, and distributing

a daily newsletter, Postindustrial has adequate capacity to carry out its plan to continue

publishing stories on bail.

       54.    The challenged rules prevent Postindustrial from engaging in protected

expression and reporting activities—such as embedding audio clips into its online

features—and, thus, fundamentally suppresses its ability to participate in and contribute

to public discourse. As described above, audio recordings capture elements of a story

that written descriptions cannot and provide Postindustrial ’s authors with a more

comprehensive, detailed, and accurate investigatory record.            For this reason,

Postindustrial encourages its authors to use audio recording devices, has invested in

multiple podcasts, and is capable of embedding clips into any future online reports.

       55.    If not for the unconstitutional prohibitions on audio recording,

Postindustrial would work with Mr. Stroud to collect audio clips as he gathers information

for future reporting, and Postindustrial would also work with Mr. Stroud to embed the

audio clips directly into future stories or any updates to his piece on how bail amounts

differ between Allegheny County judges. Currently, however, the rules restrict the

manner in which Postindustrial communicates with its audience and the wider public.




                                           18
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 19 of 21



                             V.     CAUSE OF ACTION

 Pennsylvania Rule of Criminal Procedure 112, Pennsylvania Rule of Judicial
 Administration 1910, and Allegheny County Rule of Criminal Procedure 112.1
                 Violate Plaintiffs’ First Amendment Rights
                    (All Plaintiffs against all Defendants)

       56.    The foregoing allegations are incorporated herein.

       57.    “One of the demands of a democratic society is that the public should

know what goes on in courts by being told by the press what happens there, to the end

that the public may judge whether our system of criminal justice is fair and right.”

Maryland v. Baltimore Radio Show, 338 U.S. 912, 920 (1950) (Frankfurter, J., respecting the

denial of certiorari). For that very reason, the First Amendment protects the public’s

right to observe criminal proceedings, as well as the right to document and report on

what occurs during those proceedings.

       58.    Pennsylvania Rule of Criminal Procedure 112, Pennsylvania Rule of

Judicial Administration 1910, and Allegheny County Rule of Criminal Procedure 112.1

prohibit members of the public, including Plaintiffs, from making audio recordings of

bail hearings. There are no exceptions to Pennsylvania Rule of Criminal Procedure 112

for members of the public, like Plaintiffs. Nor do Plaintiffs qualify for any of the

exceptions to Rule of Judicial Administration 1910 or Allegheny County Rule of

Criminal Procedure 112.1.




                                            19
        Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 20 of 21



      59.    If not for these unconstitutional rules, Plaintiffs would make audio

recordings of bail hearings for use in future reports and communications with the public

and governmental actors.

      60.    Defendants enforce the challenged rules and will enforce them against

Plaintiffs if Plaintiffs attempt to make audio recordings. This violates Plaintiffs’ First

Amendment rights.

                           VI.    PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for relief as follows:

      A. Declare Pennsylvania Rule of Criminal Procedure 112 unconstitutional
         insofar as it is applied to prohibit Plaintiffs from audio recording bail hearings
         in the Pittsburgh Municipal Court;

      B. Declare Pennsylvania Rule of Judicial Administration 1910 unconstitutional
         insofar as it is applied to prohibit Plaintiffs from audio recording bail hearings
         in the Pittsburgh Municipal Court;

      C. Declare Allegheny County Rule of Criminal Procedure 112.1 unconstitutional
         insofar as it is applied to prohibit Plaintiffs from audio recording bail hearings
         in the Pittsburgh Municipal Court;

      D. Award Plaintiffs attorneys’ fees and costs incurred for litigating against Sheriff
         Mullen; and

      E. Grant such further relief as may be just, lawful, and equitable.


                                                Respectfully submitted,
 _/s/_Charles Kelly______________               ROBERT D. FRIEDMAN *
 CHARLES KELLY (PA 51942)                       NICOLAS Y. RILEY **
 JOHN A. MARTY (PA 324405)                      INSTITUTE FOR CONSTITUTIONAL
 SAUL EWING ARNSTEIN & LEHR LLP                   ADVOCACY & PROTECTION
                                                GEORGETOWN UNIVERSITY LAW CENTER

                                           20
      Case 2:19-cv-01289-MRH Document 1 Filed 10/09/19 Page 21 of 21



One PPG Place, Suite # 3010                      600 New Jersey Avenue NW
Pittsburgh, PA 15222                             Washington, DC 20001
Tel.: 412-209-2500                               Tel.: 202-662-4048
Fax: 412-209-2570                                Fax: 202-662-9248
charles.kelly@saul.com                           rdf34@georgetown.edu
john.marty@saul.com                              nr537@georgetown.edu
                                                 Counsel for Plaintiffs
Dated: October 8, 2019

*    Admitted to practice in the District of Columbia (DC 1046738) pro hac vice application
     forthcoming.
**   Admitted to practice in New York (NY 5039607); pro hac vice application forthcoming.




                                            21
